817 F.2d 98
MACON-BIBB COUNTY HOSPITAL, AUTHORITY d/b/a Medical Centerof Central Georgia, Plaintiff-Appellant,v.GEORGIA KAOLIN COMPANY, INC., and Washington NationalInsurance Company, Defendants-Appellees.
No. 86-8751

Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
May 14, 1987.
John A. Draughon, Sell & Melton, Macon, Ga., for plaintiff-appellant.
William C. Harris, Harris, Watkins, Davis & Chambless, Thomas F. Richardson, John B. Harris, John Burke Harris, III, Macon, Ga., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Georgia.
Before HILL, KRAVITCH and CLARK, Circuit Judges.
PER CURIAM:


1
The judgment of the district court dated and filed September 16, 1986 granting summary judgment for the defendant is AFFIRMED for the reasons stated in the order of Honorable Duross Fitzpatrick, District Judge, dated and filed September 15, 1986, Macon-Bibb County Hospital Authority d/b/a Medical Center of Central Georgia v. Georgia Kaolin Company, Inc., and Washington National Insurance Company, 646 F. Supp. 90 (M.D.Ga.,1986).*



*
 The court notes that there is an apparent misstatement, typographically or otherwise, at page 92.  The provisions of the policy are obviously misstated as prohibiting action on the policy within a period of time when the policy actually prohibits the bringing of an action after the expiration of the stated period of time